               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LLOYD BUFFKIN, KIM CALDWELL,     )
and ROBERT PARHAM, et al.,       )
                                 )
               Plaintiffs,       )
                                 )
     v.                          )      1:18CV502
                                 )
ERIK HOOKS, ABHAY AGARWAL,       )
KENNETH LASSITER, PAULA SMITH,   )
and NORTH CAROLINA DEPARTMENT    )
OF PUBLIC SAFETY,                )
                                 )
               Defendants.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on November 30, 2018 by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 38.) In the Recommendation, the

Magistrate Judge recommends that Plaintiffs’ motion to certify

class, (Doc. 3), be granted and that “the class be defined as

‘all current and future prisoners in DPS custody who have or

will have chronic hepatitis C virus and have not been treated

with direct-acting antiviral drugs.’” (Doc. 38 at 32.) The

Magistrate Judge further recommends that Lloyd Buffkin and

Robert Parham be named class representatives, that Plaintiffs’

counsel be appointed class counsel, and that Plaintiffs’ motion
for preliminary injunction, (Doc. 26), be granted.

(Recommendation (Doc. 38) at 32–33.)

     Finally, the Magistrate Judge recommends that this court

issue a preliminary injunction that:

     order[s] Defendants to: (1) provide universal opt-out
     HCV screening to all persons who are or will be in DPS
     custody; (2) cease denying DAA treatment for the
     contraindications, other than patient refusal, set out
     in Step 4a of DPS Policy #CP-7; and (3) treat
     Plaintiffs and all members of their class with DAAs
     according to the current standard of medical care set
     out in the AASLD/IDSA Guidance, regardless of an
     individual’s fibrosis level.

(Id. at 33.)

     The Recommendation was served on the parties to this action

on November 30, 2018. (Doc. 39.) Defendants timely filed

objections, (Defs.’ Resp. and Objs. to Recommendation (“Defs.’

Objs.”) (Doc. 40)), and Plaintiffs replied, (Doc. 43.)

Defendants object to the following three findings in the

Recommendation: (1) that Plaintiffs have standing, (2) that

Plaintiffs are adequate class representatives, and (3) that

Plaintiffs can demonstrate a high likelihood of success on the

merits, as required for this court to issue a preliminary

injunction. (Defs.’ Objs. (Doc. 40) at 2.) 1




     1   All citations in this Memorandum Order to documents
filed with the court refer to the page numbers located at the
bottom right-hand corner of the documents as they appear on
CM/ECF.
                               -2-
     This court has appropriately reviewed the portions of the

Recommendation to which objections were made. This court adopts

the Magistrate Judge’s findings and recommendation regarding

Plaintiffs’ motion for class certification (as supplemented

herein), and this motion will be granted. Because this court

finds that Plaintiffs have not demonstrated a likelihood of

success on the merits as to certain aspects of their requested

class-wide injunction, this court declines to adopt the

Magistrate Judge’s findings regarding this issue and Plaintiffs’

motion for a preliminary injunction will be granted in part and

denied in part, as set forth herein.

I.   BACKGROUND

     A detailed factual background is clearly and succinctly set

forth in the Recommendation, (see (Doc. 38) at 1–7), and this

court will not repeat those facts here. Plaintiffs are state

prisoners who receive medical care from the North Carolina

Department of Public Safety, or DPS. (Complaint (“Compl.”)

(Doc. 1) ¶¶ 1, 13–15.) Plaintiffs have been diagnosed with and

requested treatment for the hepatitis C virus (“HCV”), “a highly

communicable disease that scars the liver and presents” other

health risks. (Id. ¶ 1.) Plaintiffs allege that they are

currently not receiving HCV treatment. (Id. ¶ 3.) The individual

Defendants are all employed by the North Carolina state prison

system. (Id. ¶¶ 17–20.)

                               -3-
      Plaintiffs bring claims under 42 U.S.C. § 1983, alleging:

(1) that Defendants’ policy of screening only those prisoners

with certain risk factors, rather than screening all prisoners

under an opt-out system, is deliberately indifferent to the risk

that prisoners with HCV will evade detection and will not

receive the necessary treatment, (id. ¶¶ 36, 80–82), and (2)

that Defendants’ policy of providing direct-acting antiviral

(“DAA”) drug treatment only to certain prisoners based on

FibroSure test scores and contraindications is deliberately

indifferent to the risk that individuals who do not meet the

policy criteria may still suffer serious health consequences

from HCV. (See id. ¶¶ 95–98, 108.) Plaintiffs further allege

that Defendants violated the Americans with Disabilities Act

(“ADA”) by discriminatorily withholding medical treatment from

Plaintiffs while providing treatment to prisoners with other

health issues. (Id. ¶¶ 112–17.)

II.   PROCEDURAL HISTORY

      Plaintiffs moved to certify a class on June 15, 2018,

(Doc. 3), and filed a brief in support of their motion, (Doc.

4). Defendants responded in opposition, (Defs.’ Resp. in Opp’n

to Pls.’ Mot. to Certify Class (“Defs.’ Opp’n Resp.”) (Doc.

31)), and Plaintiffs replied. (Pls.’ Reply to Defs.’ Resp. in

Opp’n to Pls.’ Mot. to Certify Class (“Pls.’ Reply”) (Doc. 35).)

Plaintiffs moved for a preliminary injunction on September 14,

                                  -4-
2018, (Doc. 26), and filed a brief in support of their motion.

(Pls.’ Br. in Supp. of Mot. for Prelim. Inj. (“Pls.’ Inj. Br.”)

(Doc. 27).) Defendants responded in opposition, (Defs.’ Resp. to

Pls.’ Mot. for Prelim. Inj. (“Defs.’ Inj. Resp.”) (Doc. 32)),

and Plaintiffs replied, (Doc. 34). The Magistrate Judge held

hearings on these motions on October 29, 2018, and November 5,

2018. (Docs. 41, 42.) This court then conducted an additional

hearing on the motion for a preliminary injunction on March 8,

2019. (See Minute Entry 03/08/2019; Doc. 50.)

III. STANDARD OF REVIEW

     This court is required to make “a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge . . . or recommit the matter to

the [M]agistrate [J]udge with instructions.” Id.

     This court applies a clearly erroneous standard to any part

of the Magistrate Judge’s recommendation not specifically

objected to by the parties. Diamond v. Colonial Life Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “A finding is

clearly erroneous when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

                               -5-
United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)

(internal quotations omitted).

IV.   STANDING

      A.   Arguments

      Defendants first object to the Magistrate Judge’s conclusion

that Plaintiffs have standing to challenge the HCV screening

process. (Recommendation (Doc. 38) at 18.) The Magistrate Judge

found that, although Plaintiffs are already infected with HCV,

they still have standing to challenge HCV screening because there

is a higher risk of re-infection if the entire prison population

is not screened. (Id. at 17.) Further, the Magistrate Judge found

that precluding Plaintiffs from challenging screening would

“create[] a catch-22 quandary in that a prisoner would have to

know of his or her HCV diagnosis to have standing to challenge

[the DPS policy generally], but that same knowledge would

preclude a challenge to the HCV screening protocol.” (Id. at 18

(footnote omitted).) In objection, Defendants argue that any risk

to Plaintiffs of future injury from the current screening policy

is simply too speculative and attenuated and does not amount to a

substantial or imminent risk. (Defs.’ Objs. (Doc. 40) at 6.)

Defendants further state that, in their opinion, unscreened

inmates (or, presumably, inmates who were improperly diagnosed)

would have standing to challenge the screening process



                                 -6-
specifically, thus eliminating the quandary identified by the

Magistrate Judge. (Id. at 8.)

     Defendants further argue that, because all named Plaintiffs

either received an initial HCV screening prior to the filing of

the complaint or were already aware of their HCV diagnosis, they

lack standing to challenge the initial step one screening

process. (See id. at 7.) Indeed, the Magistrate Judge found that

each named Plaintiff had either received an initial diagnostic

screening or otherwise been diagnosed with HCV, but had not

received a FibroSure screening for possible DAA treatment, at the

time of filing. (See Recommendation (Doc. 38) at 16; Pls.’ Reply

(Doc. 35) at 7 n.3.) Plaintiffs, however, assert that the two

stages of screening should be viewed as a single unitary process

and that, because certain named Plaintiffs had not received DAA-

specific screening at the time of filing, there is standing to

challenge the screening process. (Pls.’ Reply (Doc. 35) at 7–8.)

     B.   Legal Framework

     To demonstrate standing, Plaintiffs “must have . . .

suffered an injury in fact.” Kenny v. Wilson, 885 F.3d 280, 287

(4th Cir. 2018) (internal quotation marks omitted). “An

allegation of future injury may suffice if the threatened injury

is certainly impending, or there is a substantial risk that the

harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S.

149, 158 (2014) (internal quotation marks omitted). This

                                -7-
“requirement [] cannot be met where there is no showing of any

real or immediate threat that the plaintiff will be wronged

again.” City of L.A. v. Lyons, 461 U.S. 95, 111 (1983).

     In a class action, it is well-established that “the named

plaintiff may litigate the class certification issue despite loss

of his personal stake in the outcome of the litigation” so long

as that plaintiff still adequately represents and protects class

interests. U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 398, 406

(1980). In Geraghty, the Supreme Court held that Geraghty’s

subsequent release from prison mooted his personal claim but that

he could nonetheless continue to pursue class certification. See

id. at 404 (“[A]n action brought on behalf of a class does not

become moot upon expiration of the named plaintiff's substantive

claim, even though class certification” is still pending.). This

court interprets the Geraghty holding to mean that, if class

certification were denied in this case, Plaintiffs would then be

entitled to appeal that determination even if some or all of

their individual claims had been mooted. It follows that

potential mootness should not be a bar to class certification in

the first instance. There must, however, “be a named plaintiff

who has . . . a [live] case or controversy at the time the

complaint is filed.” Sosna v. Iowa, 419 U.S. 393, 402 (1975); see

also Pashby v. Delia, 709 F.3d 307, 316 (4th Cir. 2013).



                               -8-
     C.   Analysis

     The Magistrate Judge found standing based primarily on two

factors: (1) a “broad application of Policy #CP-7” that makes the

policy subject to a class-wide challenge, and (2) the

“significant risk of reinfection by virtue of the prison

environment.” (Recommendation (Doc. 38) at 17.) This court agrees

with the Magistrate Judge that Policy #CP-7 is correctly viewed

as a unitary screening policy designed to both diagnose HCV and

provide treatment to certain prisoners. In other words, just as

the Magistrate Judge did, this court finds persuasive Plaintiffs’

argument that the screening process as a whole may be challenged

based upon denial of either step 1 or step 2 screening at the

time of filing. (See Pls.’ Reply (Doc. 35) at 6–7, 7 n.3.)

Therefore, this court finds that the named Plaintiffs do have

standing to challenge the HCV screening process.

     The Magistrate Judge further relied upon the alleged

re-infection risk to both Plaintiffs and potential class members

due to inadequate screening to find standing. (Id. at 8; see also

Recommendation (Doc. 38) at 17.) Current estimates place the

percentage of North Carolina state prison inmates infected with

HCV at approximately 17 to 33 percent. (Compl. (Doc. 1) ¶ 48.)

The Magistrate Judge found that the risk of re-infection was




                               -9-
substantial, 2 that the named Plaintiffs were “realistically

threatened by a repetition” of this harm because it potentially

recurs each time an unscreened inmate enters the prison

population, Lyons, 461 U.S. at 109, and that this potential

“threat of future harm is imminent and a direct result of Policy

#CP-7.” (Recommendation (Doc. 38) at 18.)

     Defendants respond to the alleged re-infection risk by

invoking Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013), where

the Supreme Court held that the plaintiffs lacked standing to

challenge government email and phone surveillance because a

plaintiff “cannot manufacture standing merely by inflicting harm

on themselves based on their fears of hypothetical future harm

that is not certainly impending.” 568 U.S. at 416; see also

A.C.L.U. v. Nat’l Sec. Agency, 493 F.3d 644, 662 (6th Cir. 2007)

(“[T]he plaintiffs still allege only a subjective apprehension

and a personal (self-imposed) unwillingness to communicate.”).

For example, the plaintiffs in Clapper could not “create”

standing by spending money on travel to conduct in-person

meetings (to avoid possible surveillance) and then claiming that




     2 This would be true even for inmates who already have HCV
and have not been treated, because, according to Plaintiffs’
allegations, the condition may “spontaneously clear itself from
a patient’s blood within six months of exposure.” (Compl.
(Doc. 1) ¶ 24.) If this occurs, the individual in question will
immediately be at risk for re-infection.

                               -10-
they had been injured by this expenditure, because such an injury

was not “fairly traceable” to the challenged statute. Clapper,

568 U.S. at 414–15. Here, Defendants argue that there is in fact

no risk of re-infection unless Plaintiffs “choose to engage in a

behavior that could result in HCV transmission.” (Defs.’ Objs.

(Doc. 40) at 9.)

     This court finds some merit in Defendants’ argument, but

also does not accept the contention that a person would ever

affirmatively choose to become re-infected with HCV rather than

simply acting in a negligent or reckless manner toward that risk.

Defendants point to no binding case law to support a finding that

acting negligently or recklessly with regard to a risk of future

harm vitiates standing. Using the facts in Clapper as an example,

plaintiffs there could have negligently or recklessly exposed

themselves to surveillance by failing to encrypt their

communications or otherwise making their communications in an

open and obvious manner. Had the plaintiffs then suffered some

cognizable injury, this court finds that the analysis in Clapper

would not necessarily preclude standing because the injury was

not intentionally self-inflicted.

     This court adopts the Magistrate Judge’s conclusion that

Plaintiffs have standing to challenge the entirety of Policy

#CP-7, including the HCV screening process. However, this court

does so based upon a slightly different analysis and relies

                              -11-
primarily on the fact that the two screening tests are properly

viewed as a single, unitary process to determine eligibility for

DAA treatment. Having concluded that Plaintiffs have standing for

that reason, this court finds it unnecessary to determine whether

the risk of future re-infection alone provides standing.

V.   ADEQUACY

     The Magistrate Judge found that Plaintiffs are adequate

representatives of the proposed class, pursuant to Fed. R. Civ.

P. 23(b)(4). (Recommendation (Doc. 38) at 14.) Defendants now

argue, for the first time, that Plaintiffs do not adequately

represent the interests of undiagnosed class members challenging

the screening process because Plaintiffs either were properly

diagnosed through DPS screening or had been diagnosed prior to

their incarceration. (Defs.’ Objs. (Doc. 40) at 10–11.) Putting

aside the issue of whether Defendants have waived this objection

by failing to raise it in their first responsive pleading, this

court agrees with the Magistrate Judge’s conclusion that

Plaintiffs are adequate class representatives.

     First, the above analysis applies with equal force here.

Because the risk of re-infection exists equally for Plaintiffs

and unnamed class members, the claims of these two groups are

sufficiently aligned. See Deiter v. Microsoft Corp., 436 F.3d

461, 466–67 (4th Cir. 2006) (stating that adequacy, commonality,

and typicality “tend[] to merge”). Second, this court finds no

                              -12-
conflict of interest between Plaintiffs and the unnamed

potential class members because the same remedy, an injunction

requiring universal opt-out screening, could redress the alleged

harm suffered by each group.

VI.   LIKELIHOOD OF SUCCESS ON THE MERITS

      A.   Legal Framework

      Plaintiffs have moved for a preliminary injunction. 3 (See

Doc. 26.) “A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.” Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). Such an injunction

“is an extraordinary remedy intended to protect the status quo

and prevent irreparable harm during the pendency of a lawsuit.”

Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017). To

demonstrate a likelihood of success on the merits, “[a]

plaintiff need not establish a certainty of success, but must

make a clear showing that he is likely to succeed at trial.” Id.




      3Because Plaintiffs address only their deliberate
indifference claim, and not their ADA claim, in their motion for
a preliminary injunction, this court will not evaluate the
question of whether a preliminary injunction should issue based
on the ADA claim. (See generally Pls.’ Inj. Br. (Doc. 27).)
                                -13-
     Plaintiffs allege a violation of the Eighth Amendment

prohibition of cruel and unusual punishment, under 42 U.S.C.

§ 1983. To make out this claim, “a prisoner must show that he

had a serious medical need, and that officials knowingly

disregarded that need and the substantial risk it posed.”

DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018). The

deliberate indifference prong is subjective: “a prison official

may be held liable . . . only if he knows that inmates face a

substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Farmer v.

Brennan, 511 U.S. 825, 847 (1994); see also id. at 844

(“[P]rison officials who lacked knowledge of a risk cannot be

said to have inflicted punishment.”). The Fourth Circuit has

emphasized “that considerations of separation of powers and

institutional competence suggest the need for judicial restraint

before reaching the stern conclusion that prison administrators’

conduct constitutes deliberate indifference.” Lopez v. Robinson,

914 F.2d 486, 490 (4th Cir. 1990).

     The Magistrate Judge found that Plaintiffs established they

are likely to succeed on the merits. He first determined that

HCV is a serious medical need and then concluded that Defendants

had likely been deliberately indifferent to that need.

(Recommendation (Doc. 38) at 23–29.) This court agrees with the

Magistrate Judge that the ultimate issue is whether, apart from

                              -14-
any professional medical standard or prevailing practice,

Defendants’ procedures “provide[] prisoners with

constitutionally adequate treatment.” (Id. at 26.) However, this

determination is ordinarily made at a later stage of litigation,

either on a motion for summary judgment or by a jury. As the

Supreme Court has observed, it is the rare and special case

where the evidence is so overwhelming in one direction that a

temporary injunction may issue. See Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (describing a preliminary injunction as “an

extraordinary and drastic remedy, one that should not be granted

unless the movant, by a clear showing, carries the burden of

persuasion”) (quoting 11A Charles Alan Wright, Arthur R. Miller

& Mary Kay Kane, Federal Practice and Procedure § 2948 (2d ed.

1995)). Defendants must have subjective knowledge of a

substantial risk of serious harm, and whether this knowledge

exists is ordinarily a jury question that requires detailed

evidence of Defendants’ thought process and risk assessment.

See, e.g., Torraco v. Maloney, 923 F.3d 231, 234 (1st Cir.

1991).

     B.   Injunction as to the Named Plaintiffs

     This court finds, based upon the testimony of Plaintiffs’

expert witness, Dr. Andrew Joseph Muir, that the three

individual named Plaintiffs have demonstrated a likelihood of

success on the merits sufficient to justify a preliminary

                              -15-
injunction. These Plaintiffs have presented evidence to show

that they have HCV and that they have sought and continue to

seek treatment. Dr. Muir testified, both in his affidavit and

before this court, that Plaintiffs’ medical records demonstrate

they are candidates for DAA treatment and should receive DAA

treatment beginning immediately. (See Pls.’ Inj. Br., Amended

Affidavit of Dr. Andrew Joseph Muir (“Muir Aff.”), Ex. A (Doc.

27-1) ¶¶ 40–50; Tr. of Prelim. Inj. Hr’g (Doc. 51) at 6.) Even

at this late stage of the proceedings — following the filing of

the Complaint, a hearing on the motion for a preliminary

injunction, a Recommendation, and now a second hearing on the

preliminary injunction — Defendants present no evidence to

contradict Dr. Muir’s testimony that Plaintiffs need and have

not received treatment. Defendants have offered no explanation

for their failure to treat the named Plaintiffs. In all candor,

simply failing to treat Plaintiffs for HCV after the

presentation of evidence in this case appears to constitute

deliberate indifference standing alone, without regard to events

prior to the filing of this lawsuit. Therefore, this court will

issue a preliminary injunction ordering Defendants to treat the

named Plaintiffs with DAAs.

     C.   Class-Wide Injunctive Relief

     Plaintiffs also seek an injunction requiring Defendants to

screen and treat all members of the proposed class with DAAs

                              -16-
according to the standard of medical care set out in the

AASLD/IDSA Guidance, regardless of an individual’s fibrosis

level. (See Recommendation (Doc. 38) at 33.)

          1.   Medical Standard of Care

     Plaintiffs and their expert witness, Dr. Muir, repeatedly

reference the American Association for the Study of Liver

Diseases/Infectious Diseases Society of America (“AASLD/IDSA”)

Guidance 4 as “the current standard of care.” (See Recommendation

(Doc. 38) at 25–26; Pls.’ Inj. Br. (Doc. 27) at 24.) For

example, Dr. Muir testified that the AASLD/IDSA recommendations

“are the standard of care for [] practices [in North Carolina].”

(Tr. of Motions Hr’g (Doc. 41) at 53.) Dr. Muir proceeded to

testify, without citing to any authority, that “typical

screening strategies would include all incarcerated individuals,

. . . [that] they should be testing everybody[, and that] . . .

expecting people to admit to risk factors is a flawed strategy.”

(Id. at 55.)

     However, the choice between competing treatment options is

“a matter for medical judgment” that does not constitute

deliberate indifference. See Estelle v. Gamble, 429 U.S. 97, 106


     4 It is not clear from the pleadings exactly when this
guidance was amended to its current form; it appears that the
guidance is continuously updated and that at least the DAA
treatment recommendation dates to 2013. (See Compl. (Doc. 1)
¶ 30; see also Defs.’ Opp’n Resp. (Doc. 31) at 3.)

                               -17-
(1976) (“A medical decision not to order an X-ray, or like

measures, does not represent cruel and unusual punishment. At

most it is medical malpractice . . . .”). Further, an

aspirational standard does not necessarily identify the

deliberate indifference necessary to a § 1983 claim. Defendants’

expert, Dr. Anita Wilson, states that “[t]he AASLD/IDSA Guidance

does not create a standard of care” and notes that:

     AASLD/IDSA provides a Medical Information Disclaimer,
     which reads, in part, “[n]othing contained at
     HCVguidelines.org [where the guidance is published] is
     intended to constitute a specific medical diagnosis,
     treatment, or recommendation. The information should
     not be considered complete, nor should it be relied on
     to suggest a course of treatment for a particular
     individual.”

(Defs.’ Inj. Resp., Affidavit of Anita Wilson, M.D. (“Wilson

Aff.”) (Doc. 32-1) ¶ 16.) The AASLD/IDSA Guidance itself refers

to “Recommended” treatment approaches as opposed to mandatory

treatment methods. (Pls.’ Inj. Br., Ex. E (Doc. 27-5) at 14.)

Therefore, to the extent that Plaintiffs and Dr. Muir rely upon

the AASLD/IDSA Guidance, this court finds that the guidance

provides some evidence of a preferred public health policy but

does not necessarily constitute the standard for judging

deliberate indifference.

     Further, Dr. Muir candidly acknowledged in testimony before

this court and in testimony before the Magistrate Judge that his

opinion is the product of two distinct interests: patient care


                              -18-
for prison inmates and a public policy effort to eradicate HCV

as a disease. (See, e.g., Tr. of Prelim. Inj. Hr’g (Doc. 51) at

90, 93 (“This is one of the best and strongest opportunities we

really have to move towards elimination of hepatitis C in North

Carolina.”).) This court finds Dr. Muir credible and has no

doubt that Dr. Muir’s testimony accurately reflects his beliefs

and opinions. Deliberate indifference, however, means

indifference to inmate care, not to treatment methods intended

to benefit society as a whole (for example, by accomplishing the

public policy aspiration of eradicating HCV).

     At this stage of the proceedings, this court is left with a

definite concern regarding Dr. Muir's opinion that the prison's

refusal to implement universal opt-out screening or to

administer DAAs to all inmates with HCV is a breach of the

correctional standard of care. Specifically, that opinion

results not only from considerations of necessary patient care

but also from general public health concerns and Dr. Muir’s

aspiration of eliminating HCV. Therefore, this court finds that

Dr. Muir’s testimony is not entitled to as much weight as

Plaintiffs argue. Because deliberate indifference is directed to

the Plaintiffs’ individual treatment, this court is not

persuaded that Plaintiffs have shown a likelihood of success on

the merits, based on Dr. Muir’s testimony, sufficient to support

the broad injunctive relief requested.

                              -19-
     In addition, the AASLD/IDSA Guidance itself also reflects,

at least in part, the laudable medical goal of eradicating HCV

in society as a whole. For example, the Guidelines state that

“the success of the national HCV elimination effort will depend

on identifying chronically infected individuals in jails and

prisons, linking these persons to medical care for management,

and providing access to antiviral treatment.” (Wilson Aff., Ex.

B (Doc. 48-2) at 11.) Similarly, the Guidelines state that “HCV

DAA therapy for chronic HCV is now logistically feasible within

the prison setting and would aid the HCV elimination effort.”

(Id. at 13.)   While these goals are commendable and desirable,

they are also aspirational objectives and thus do not provide a

standard for evaluating deliberate indifference in the prison

system.

     Dr. Muir also acknowledges that he has no experience

practicing medicine in a correctional setting. (Tr. of Motions

Hr’g (Doc. 41) at 62.) This is an important fact, because Dr.

Muir is attempting to take the standard of care applicable to

individuals who voluntarily seek treatment and apply this

standard to universal screening and treatment of a prison

population. Universal screening of any discrete population is a

public health policy decision, not a basis for deliberate

indifference under § 1983. Plaintiffs may ultimately prove that

Dr. Muir’s opinions and the AASLD/IDSA Guidance require certain

                               -20-
levels of treatment in North Carolina prisons. However, this

court is not persuaded as to whether this treatment standard

constitutes what is necessary for appropriate medical care

because the opinions are offered based upon two goals: optimal

patient care and eradication of the disease in society as a

whole.

          2.   Availability of Medical Resources

     This court finds that the limited availability of medical

resources in the prison context has at least some bearing on the

deliberate indifference inquiry. 5 Cost and resource scarcity is

not a complete defense to a deliberate indifference claim

“because prison officials may be compelled to expand the pool of

existing resources in order to remedy continuing Eighth

Amendment violations.” Peralta v. Dillard, 744 F.3d 1076, 1083

(9th Cir. 2014); see also Wilson v. Seiter, 501 U.S. 294, 300


     5 While this factor also bears on the public interest prong
of the preliminary injunction analysis, Defendants have not
objected to that specific portion of the Recommendation. (See
Recommendation (Doc. 38) at 31.) This court reviews any part of
the Recommendation that is not objected to under a clearly
erroneous standard. This court does not find that the Magistrate
Judge’s analysis of the public interest factors was clearly
erroneous; rather, this court finds that resource availability
or scarcity is relevant to the deliberate indifference analysis
as well. Diamond, 416 F.3d at 315. Alternatively, this court
finds that it may conduct a de novo review of the public
interest analysis because the preliminary injunction inquiry is
akin to a balancing test, see Amoco Prod. Co. v. Vill. of
Gambell, 480 U.S. 531, 542 (1987), and all factors must be
considered in arriving at a decision regarding the Magistrate
Judge’s ultimate recommendation to grant the injunction.
                               -21-
(1991). Some courts, however, have recognized that evidence of

resource scarcity may properly be considered to determine

knowledge or intent. See, e.g., Peralta, 744 F.3d at 1085 (“The

jury had sufficient evidence on which to base a finding that a

lack of resources caused any delay in providing dental care.”);

Ralston v. McGowan, 167 F.3d 1160, 1162 (7th Cir. 1999) (“[T]he

civilized minimum is a function both of objective need and of

cost.”).

     Here, both Defendants and Plaintiffs’ own expert witness

concede that the provision of new medicines and treatment

options, especially when these medicines are costly, is always

dependent to some degree on resource availability. Dr. Muir

testified before the Magistrate Judge that Medicaid modified its

coverage to include treatment of HCV with DAAs in 2017, but

previously reimbursed for DAA treatment only if the patient had

a FibroSure score of F2 or higher. (Tr. of Motions Hr’g (Doc.

41) at 42.) Before this court, Dr. Muir explained that he has

participated in DAA clinical trials since approximately 2009 and

regularly treated clinic patients with DAAs since approximately

2014, in accordance with his stated standard of care. (Tr. of

Prelim. Inj. Hr’g (Doc. 51) at 11.) Dr. Muir then candidly

acknowledged that, although he did not treat Medicaid patients

with a fibrosis level below F2 with DAAs until Medicaid approved

coverage for that treatment in 2017, Dr. Muir himself believes

                              -22-
that his treatment of those pre-2017 Medicaid patients fell

below the applicable standard of care. (Id. at 13.)

     While this court appreciates Dr. Muir’s candor, his

testimony merely reflects what is generally true: patient

treatment is often a product of resources and circumstances. In

an ideal setting, all individuals with HCV could and would be

treated with DAAs upon receiving a diagnosis. However, medical

care in the prison setting must be adequate, not necessarily

ideal, and HCV treatment in the prison system is dependent upon

the availability of resources. As the AASLD/IDSA Guidance

recognizes:

          To expand HCV testing and prevention counseling
     and increase access to HCV therapy in correctional
     institutions, it will be necessary to overcome several
     important barriers. First, appropriately trained
     staff are needed to screen inmates for HCV infection
     and, depending on the result, provide counseling on
     HCV prevention, linkage to care, and access to
     antiviral treatment. . . .

          Second, unplanned transfers and releases could
     disrupt ongoing HCV treatment. Most state correctional
     facilities do not have a process in place to smoothly
     transition a patient receiving DAA treatment in a
     prison setting to continuing community-based care
     without a lapse in antiviral therapy. . . .

          Finally, the costs of HCV testing and antiviral
     treatment in correctional facilities are also
     formidable barriers.

(Wilson. Aff., Ex. B (Doc. 48-2) at 13–14.) These barriers are

consistent with Dr. Wilson’s observation that “[i]mplementing

the preliminary relief requested by Plaintiffs would require an

                              -23-
extensive overhaul of the Department’s health services

operations, including logistical considerations, such as patient

travel and housing assignments, physical facility capabilities

and human resource capabilities.” (Wilson. Aff. (Doc. 32-1)

¶ 8.) These considerations, coupled with Dr. Muir’s testimony

recognizing the limits of his own ability to properly treat

Medicaid patients for a period of time, all suggest Plaintiffs’

evidence does not establish that implementing the requested

relief of universal opt-out screening and DAA treatment within

the North Carolina prison system is either reasonable or

feasible at this time.

     Further, Dr. Muir’s testimony as to the appropriate

standard of care within the prison system as a whole is of

limited applicability in this preliminary proceeding because, as

previously mentioned, Dr. Muir has no experience treating

patients in a correctional setting. This court also accords very

limited weight to Dr. Muir’s testimony regarding the potential

cost of providing DAAs to a large group of prison patients. Dr.

Muir testified before the Magistrate Judge that the wholesale

cost of Mavyret, a common DAA drug used to treat HCV, “is in the

25,000-dollar range.” (Tr. of Motions Hr’g (Doc. 41) at 45.)

Before this court, Dr. Muir further testified that, based on his

experience overseeing and providing guidance to pharmacy benefit

managers, “it is well known that [the price of DAAs] is lower

                              -24-
than [$25,000 per course of treatment].” (Tr. of Prelim. Inj.

Hr’g (Doc. 51) at 88.) However, Dr. Muir conceded on cross-

examination that he did not have any basis for concluding that

Defendants specifically would be able to obtain any DAA

medication at an amount below $25,000. (Id. at 94.) At the

current stage of these proceedings, this court finds that

Plaintiffs have provided no credible evidence to suggest that

the cost to Defendants is anywhere below $25,000 per course of

treatment.

          3.   Prioritization

     Plaintiffs next contend that the DPS “policy permit[ting]

DAA treatment only for patients at stage F2 and higher, with one

exception: patients with a lower level of fibrosis but who are

also infected with HIV or hepatitis B may also receive

treatment,” is deliberately indifferent to a serious medical

need. (Compl. (Doc. 1) ¶ 95.) Dr. Muir asserts that the

“[s]tandard of care now would be for [DAA] treatment of all

patients regardless of fibrosis stage.” (Tr. of Motions Hr’g

(Doc. 41) at 56.) Defendants’ policy of prioritizing certain

patients, however, is generally consistent with the AASLD/IDSA

Guidance, which recognizes that “in certain settings . . .

clinicians may still need to decide which patients should be

treated first.” (Pls.’ Inj. Br., Ex. E (Doc. 27-5) at 14.) This

is especially true in the prison setting, where other

                                -25-
complicating factors may require such an approach. Further, Dr.

Wilson states that the standard of care for DAA treatment allows

for the “necessity of prioritizing patients for treatment” and

notes the importance of using “patient specific data, including

drug interactions” to determine whether DAA treatment is

appropriate. (Wilson Aff. (Doc. 32-1) ¶¶ 28, 32.)

     Plaintiffs argue, and the Recommendation finds, that

“Policy #CP-7 does not create a priority list, but rather

determines who will or will not receive treatment at all.    An

inmate that has a fibrosis level below F2 is ineligible for

DAAs.” (Recommendation (Doc. 38) at 27.) Plaintiffs are correct

that Policy #CP-7 states that only those prisoners with

FibroSure scores of F2 or higher “should be referred for

treatment” and that other prisoners with HCV should be

continuously monitored but should not receive treatment. (See

Pls.’ Inj. Br., Ex. B. (Doc. 27-2) at 8.) This language is

certainly not drafted in the form of a priority list. However,

the policy is also not a final determination of who will or will

not receive treatment. Instead, Policy #CP-7 is prefaced with

the following directive:

          DOP Primary Care Providers are expected to follow
     this guideline except when in their professional
     judgment on a case-by-case basis there is reason to
     deviate from these guidelines. If a deviation is made
     the PCP will document in the medical record any
     deviations from this guideline and the reasoning
     behind the need for any deviation.

                              -26-
(Wilson Aff., Ex. D (Doc. 32-6) at 1.)

     Policy #CP-7 is consistent with both Dr. Muir’s testimony

and the AASLD/IDSA Guidance. Dr. Muir acknowledges that the

attending physician must have discretion to deal with individual

patient circumstances. (See Tr. of Prelim. Inj. Hr’g (Doc. 51)

at 17 (“[Y]ou can’t possibly predict all the different other

medical issues or other things that may impact a recommendation

for a specific patient.”).) The AASLD/IDSA Guidance provides

that “[n]othing contained at HCVguidelines.org is intended to

constitute a specific medical diagnosis, treatment, or

recommendation.” (Wilson Aff., Ex. B-1 (Doc. 32-4) at 1.) Dr.

Wilson states, consistent with the need for individualized

treatment recognized by Dr. Muir, that “[t]he AASLD/IDSA

Guidance does not create a standard of care to be used in place

of individualized medical assessments.” (Wilson. Aff. (Doc.

32-1) ¶ 16.)

     This court declines to make a specific finding as to

whether Policy #CP-7 constitutes a mandatory course of treatment

rather than guidance that a physician may properly deviate from

where necessary or appropriate in his or her medical judgment.

As previously noted, this court is concerned by: (1) the use of

aspirational public health goals to establish deliberate

indifference in the prison context, and (2) the limited medical


                              -27-
resources available to a correctional institution. For those

reasons, this court finds that Plaintiffs have failed to prove a

likelihood of success in showing that the current standard of

care in the prison setting requires treatment of all prisoners

with DAAs. Therefore, Plaintiffs have not justified their

request for an injunction ordering Defendants to provide DAA

treatment to all prisoners diagnosed with HCV.

     However, Plaintiffs do raise substantial doubts about

whether Policy #CP-7 is deliberately indifferent to the medical

health of prisoners, without regard to the AASLD/IDSA Guidance.

First, Plaintiffs contest the accuracy of the FibroSure test

itself, (see, e.g., Tr. of Prelim. Inj. Hr’g (Doc. 51) at 72),

and Defendants do not appear to defend the accuracy of the test.

Further, the fact that Medicaid recently approved treatment with

DAAs for all patients suffering from HCV, (see id. at 11),

suggests a medical consensus in favor of broader DAA treatment.

This court finds that Plaintiffs have failed to satisfy their

burden of justifying a preliminary injunction that orders DAA

treatment for all prisoners with HCV. However, to address the

acknowledged issues with the current policy — including the fact

that the policy might be construed to prohibit or prevent

doctors from administering DAAs to any prisoner with HCV whose

FibroSure score is below F2 — this court will enjoin Policy #CP-

7 in its entirety.

                              -28-
          4.   Relevant District Court Decisions

     Under the specific facts of the case, this court does not

find Defendants’ current treatment approach to be so grossly

inadequate that, standing alone, it justifies the sweeping

injunctive relief requested by Plaintiffs. 6 This court is aware

that another district court recently granted a preliminary

injunction on a similar § 1983 claim. See Hoffer v. Jones, 290

F. Supp. 3d 1292 (N.D. Fla. 2017). However, the facts in that

case were substantially worse: the Florida Department of

Corrections (the “FDC”) had allegedly provided DAAs to only

thirteen out of approximately 7,000 inmates with HCV. Id. at

1294, 1298. Here, DPS has treated 589 inmates with DAAs, out of




     6 Of the two cases cited by the Magistrate Judge to support
this assertion, one found no deliberate indifference by prison
officials. Torraco, 923 F.2d at 235–36. The second case dealt
with a prison doctor’s unilateral decision to terminate an
inmate’s medication. Smith v. Jenkins, 919 F.2d 90, 92 (8th Cir.
1990). The situation here, where Defendants are actively
treating prisoners under a policy that Plaintiffs contend is
inadequate, is far removed from the facts in Smith. Smith also
found deliberate indifference at the summary judgment stage;
given the extraordinary nature of a preliminary injunction, it
follows that the weight of evidence needed to establish success
in this context is greater.



                               -29-
1,543 total identified HCV cases. 7 (Compl. (Doc. 1) ¶¶ 48–49.) In

Hoffer, the FDC’s own expert witness testified that the FDC’s

HCV treatment program was inadequate and “that an injunction is

necessary for FDC to respond to this problem with the requisite

alacrity.” 290 F. Supp. 3d at 1303. In a similar case, Abu-Jamal

v. Wetzel, the court also issued a preliminary injunction but

based its merits finding on the fact “that the DOC’s own expert

testified he would recommend” DAA treatment for prisoners not

currently receiving such treatment. No. 3:16–CV–2000, 2017 WL

34700, at *18 (M.D. Pa. Jan. 3, 2017). Crucially, in each case,

this expert testimony was probative evidence of the defendant’s

subjective knowledge — an element not present here. 8

     Plaintiffs have not established a likelihood of success on

the merits sufficient to require broad injunctive relief based

upon deliberate indifference. Plaintiffs have raised legitimate

concerns and may ultimately prevail, but this court is not able




     7 Defendants also argue that the DPS procedure for
administering DAAs is “qualitatively different than either
protocols at issue” in the Hoffer and Abu-Jamal cases, because
DPS offers DAA treatment at an earlier stage. (Wilson. Aff.
(Doc. 32–1) ¶ 40.) While reserving any judgment on the issue,
this court finds the assertion by Defendants’ expert suggests at
least some disparity between the DPS policy and those at issue
in other cases, moving this out of the realm where a preliminary
injunction might be appropriate.

     8 Neither the plaintiffs in Hoffer nor the plaintiffs in
Abu-Jamal challenged the HCV screening process, only the process
of determining which prisoners would receive DAAs.
                               -30-
to say at this point that either (1) the lack of universal opt-

out screening for HCV, or (2) a policy of providing DAA

treatment only to certain prisoners, with discretion to the

attending physician to alter treatment on an individualized

basis, is so likely to constitute deliberate indifference that

Plaintiffs have met the standard for a preliminary injunction on

those requests.

          5.      Contraindications

     While declining to grant the sweeping injunctive relief

that Plaintiffs request, this court does find that Plaintiffs

have established a likelihood of success in proving that certain

specific aspects of Policy #CP-7 constitute deliberate

indifference. First, Policy #CP-7 provides that HCV treatment is

contraindicated if the “[i]nmate will be incarcerated for an

insufficient period of time to complete treatment. Usually a

twelve (12) month period would be required to complete

assessment and treatment for Hepatitis C.” (Pls.’ Inj. Br., Ex.

B (Doc. 27-2) at 6.) Under this policy, it appears that any

prisoner, including a prisoner with a FibroSure score of F2 or

higher, is precluded from receiving treatment if HCV is

diagnosed within one year of that prisoner’s projected release

date. However, there appears to be no dispute that DAA treatment

is (1) necessary and appropriate for all prisoners with severe

HCV (at the F2 or higher level), (2) capable of being fully

                                 -31-
administered within eight to twelve weeks with minimal required

follow-up, and (3) highly effective. (See Tr. of Prelim. Inj.

Hr’g (Doc. 51) at 18–19.) Therefore, this court finds that the

current policy is likely deliberately indifferent in the sense

that it denies treatment to prisoners with advanced HCV who

could in fact complete a full course of DAA treatment before

being released. Defendants acknowledged this fact during the

March 8, 2019 preliminary injunction hearing. (See id. at 49

(stating that Defendants intend to shorten the release date

contraindication).)

     This court further finds that the contraindication denying

treatment to prisoners with “infractions related to the use of

alcohol or drugs in the last twelve (12) months,” (Pls.’ Inj.

Br., Ex. B (Doc. 27-2) at 6), is not justified by any medical

reason or legitimate prioritization concern. (See Muir Aff.

(Doc. 27-1) ¶ 37.) Defendants have provided nothing to refute

Dr. Muir’s statement that this contraindication is not

justified. Therefore, Plaintiffs have shown a high likelihood of

proving that this specific policy is deliberately indifferent to

a serious medical need.

     This court makes the same general finding with respect to

the contraindications that deny treatment due to unstable

medical or mental health conditions and life expectancy. Dr.

Muir states that the medical or mental health contraindication

                              -32-
is “a holdover from the days of treatment with interferon-based

regimens” and is not appropriate for DAA treatment. (Id. ¶ 35.)

Dr. Muir further attests that the ten-year life expectancy

contraindication “is not the standard for treatment of HCV” and

should be shortened. (Id. ¶ 34.) At the March 8, 2019

preliminary injunction hearing, Defendants did not attempt to

justify these contraindications or argue that they in fact

reflect the current standard of care in a prison context.

Instead, Defendants implicitly admitted that all

contraindications, except for patient refusal, are problematic

under the deliberate indifference standard. (See Tr. of Prelim.

Inj. Hr’g (Doc. 51) at 52 (“[T]he contraindications are an

issue; that will soon no longer be an issue.”).)

     Defendants have submitted a copy of an updated HCV

screening and treatment policy that is set to take effect on

March 25, 2019. 9 (See Docs. 52, 52-1.) This policy appears, on

initial review, to be based primarily on guidance promulgated by




     9 This draft policy does not moot the claims presently
pending before this court. First, the policy is not yet in
effect. And, second, “a defendant's voluntary cessation of a
challenged practice moots an action only if subsequent events
ma[ke] it absolutely clear that the allegedly wrongful behavior
could not reasonably be expected to recur.” Wall v. Wade, 741
F.3d 492, 497 (4th Cir. 2014) (quoting Friends of the Earth,
Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189
(2000)).



                               -33-
the Federal Bureau of Prisons. 10 This court finds it

inappropriate at the current stage of proceedings to evaluate

this new policy in terms of the requested preliminary

injunction, especially because Plaintiffs have not had a chance

to respond. Rather, this court will instead issue its order

based on the existing Policy #CP-7, which has been extensively

argued and briefed by the parties.

     In light of the proposed new policy, this court will grant

the requested class-wide preliminary injunction in part and

enjoin Policy #CP-7 in its entirety to address the issues

identified in this opinion — namely, the accuracy and

reliability of the FibroSure test, the use of contraindications

(other than patient refusal), and the potential for the current

policy to prevent treatment of prisoners below the F2 level. As

previously stated, however, this court declines at this time to

order Defendants to provide universal opt-out screening or to

provide DAA treatment to all class members. While Plaintiffs

have shown some possibility of success on these issues, this


     10To the extent that Defendants endorse the Federal Bureau
of Prisons as the source of the current medical standard of care
in a prison setting, (see Doc. 52-1 at 3), Defendants should be
prepared at a later stage of this case to justify their argument
that universal opt-out screening is not required under this
standard. See Evaluation and Management of Chronic Hepatitis C
Virus (HCV) Infection, https://www.bop.gov/resources/pdfs/012018
_hcv_infection.pdf, at 2 (“Testing for HCV infection is
recommended for . . . all sentenced inmates.”).

                               -34-
court is not persuaded that Plaintiffs have shown a likelihood

of success in proving that adherence to the AASLD/IDSA Guidance

is necessary to avoid deliberate indifference.

VII. CONCLUSION

     For the foregoing reasons, this court finds that the

Magistrate Judge’s analysis regarding Plaintiffs’ class

certification motion should be adopted and that motion will be

granted. This court further finds that, while the named

Plaintiffs are entitled to injunctive relief, Plaintiffs have

not shown a likelihood of success on the merits as to certain

aspects of their class-wide preliminary injunction request.

Therefore, Plaintiffs’ motion for a preliminary injunction will

be granted in part and denied in part as set forth herein.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 38), is ADOPTED IN PART in accordance with

the foregoing analysis.

     IT IS FURTHER ORDERED that Plaintiffs’ Motion to Certify

Class, (Doc. 3), is GRANTED and that the class be defined as

“all current and future prisoners in DPS custody who have or

will have chronic hepatitis C virus and have not been treated

with direct-acting antiviral drugs.”

     IT IS FURTHER ORDERED that Lloyd Buffkin and Robert Parham

are named as class representatives and that Plaintiffs’ counsel

is appointed as class counsel.

                                 -35-
     IT IS FURTHER ORDERED that Plaintiffs’ Motion for

Preliminary Injunction, (Doc. 26), is GRANTED IN PART AND DENIED

IN PART as set forth herein, in that Plaintiffs’ request for a

preliminary injunction ordering Defendants to provide DAA

treatment to the named Plaintiffs is GRANTED, Plaintiffs’

request for an injunction ordering Defendants to cease denying

DAA treatment based on contraindications, other than patient

refusal, and to cease denying DAA treatment based solely on a

prisoner’s FibroSure score, is GRANTED in that Policy #CP-7 is

hereby ENJOINED in its entirety, and Plaintiffs’ request for a

preliminary injunction ordering Defendants to institute

universal opt-out screening and to treat all class members with

DAAs regardless of fibrosis level is DENIED.

     This the 20th day of March, 2019.



                         _______________________________________
                               United States District Judge




                              -36-
